DEEDS, J,
dissenting.
It is my view that the action of the Court of Common Pleas in entering a joint judgment against one hundred defendants, including the defendant Union, in the sum of $50,000.00 was without authority in law and therefore erroneous. State v. Loyal Order of Moose, 151 Oh St 19; also as stated in 33 Labor Relations Report, 206 (BHA) January 16, 1954:
“In determining whether any person is acting as an ‘agent’ of another person so as to make such other person responsible for his acts, the common law rules relating to agency shall be applicable. Provided, that no labor organization shall be held responsible for the acts of individual members thereof solely on the grounds of such membership.”
Also, that the Court of Common Pleas was without authority in law in ordering, in addition to the imposition of fines in the extreme amount authorized by law as a punishment for contempt, that defendants be required to pay all claims for damage to person or property sustained by any of the (18,000) employes of the plaintiff, which may be presented to the court and approved, without limitation as to amount and without regard to the Code of Civil Procedure of the State, or the right to a trial by a jury.
It further appears from the record that a very substantial portion of the evidence offered by the plaintiff was received by the court for consideration, before any written charges had-been filed against the defendants, as required by §2705.03 R. C., and also the decisions of the Supreme Court of the State interpreting that requirement of the law.
Albert v. The G. Juengling & Son Co., 115 Oh St 64; Castings Co. v. Steelworkers, 148 Oh St 73.
*256Motion pictures were exhibited and viewed as evidence by the court, which portrayed a wide variety of .incidents, actions and movements by unidentified groups, assaults, damaged automobiles and other evidence of a highly prejudicial character, covering a wide undefined area, without any evidence to show that the individual defendants were in any way responsible for or were in any manner connected with, scarcely any of the many prejudicial occurrences and conditions portrayed by the motion pictures, all of which in my view amounted to a serious violation of the established rules of law, governing the introduction of evidence and such exhibition was therefore clearly erroneous to the prejudice of each and all of the defendants.
The trial court also received in evidence numerous affidavits purporting to prove a wide variety of prejudicial matters and occurrences, without any proof that the individual defendants were in any way responsible for or connected with most of the actions and matters which such affidavits purported to prove, all of which it seems clear was contrary to the law and acknowledged rules of evidence and was highly prejudicial.
Therefore, considering the foregoing errors and the attempt of the trial court, as shown by the judgment entry, to make the Union as a legal entity or the defendants jointly responsible to pay a fine of $50,000.00, or if partially suspended as provided, $25,000.00, and in addition thereto to pay damages without any limitation as to the number of claims or aggregate amount of such claims, to be determined without regard to the legal requirements of civil procedure, this court is without authority in the situation presented by the record to modify such judgment or substitute its judgment for that of the trial court. Chester Park Co. v. Schulte, Admr., 130 Oh St 273; In re Estate of Johnson; Morgan et al. v. Fink, 142 Oh St 49; Bishop v. East Ohio Gas Co., 143 Oh St 541.
It is my conclusion on the record in the case before us for review, it being an appeal on questions of law only, that when the incompetent evidence of a. prejudicial character is excluded from consideration, there is no substantial evidence to support a judgment against any of the defendants and that therefore final judgment should be entered by this court accordingly, for the defendants.